     Case: 1:19-cv-00395 Document #: 59 Filed: 11/21/19 Page 1 of 1 PageID #:427

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Sharon Robinson, et al.
                                       Plaintiff,
v.                                                      Case No.: 1:19−cv−00395
                                                        Honorable Martha M. Pacold
Chicago State University, et al.
                                       Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, November 21, 2019:


        MINUTE entry before the Honorable Martha M. Pacold: Status hearing and
motion hearing held on 11/21/2019. Plaintiffs' motion for leave to file an oversized brief
[57] is granted. Defendants' reply in support of its motion to dismiss[48] is due by
12/9/2019. Status hearing set for 12/16/2019 at 10:00 AM. Plaintiffs to submit a written
settlement demand to defendants two weeks after the Court rules on the motion to dismiss.
Defendants' response to the demand will be two weeks thereafter.(rao, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
